                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION




 BRIAN JAMES AZURE,
                                                   CV 18–45–GF–BMM–JTJ
                      Plaintiff,

       vs.                                           ORDER

 GREAT FALLS POLICE
 DEPARTMENT,

                      Defendant.

      United States Magistrate Judge John Johnston entered his Findings and

Recommendations in this matter on January 2, 2019. (Doc. 10.) Judge Johnston

determined that Plaintiff Brian Azure failed to state a federal claim upon which

relief may be granted, and recommended dismissal for failure to state a claim. Id. at

1. Neither party filed objections. Absent objection, this Court reviews findings and

recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d 1114,

1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted). The Court finds no error in Judge Johnston’s Findings and

Recommendations.


                                          -1-
       IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 10) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that this matter is DISMISSED for failure to

state a federal claim against a proper defendant.

       IT IS FURTHER ORDERED that the Clerk of Court is directed to close

this matter and enter judgment in favor of Defendants pursuant to Fed.R.Civ.P. 58.

       IT IS FURTHER ORDERED that the Clerk of Court is directed to have

the docket reflect that the Court certifies pursuant to Rule 24(a)(3)(A) of the

Federal Rules of Appellate Procedure that any appeal of this decision will not be

taken in good faith. No reasonable person could suppose an appeal would have

merit. The record makes plain that the Complaint lacks arguable substance in law

or fact.

       DATED this 31st day of January, 2019.




                                         -2-
